            Case 2:20-cr-00458-TJS Document 1 Filed 12/07/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :          CRIMINAL NO. 20-

               v.                            :          DATE FILED:

CHRISTOPHER MAY                              :          VIOLATIONS:
                                                        18 U.S.C. § 1343 (wire fraud – 2 counts)
                                             :          Notice of forfeiture

                                         INFORMATION

                                  COUNTS ONE AND TWO

THE UNITED STATES ATTORNEY CHARGES THAT:

       At all times material to this information:

       1.      Defendant CHRISTOPHER MAY was a licensed accountant in the

Commonwealth of Pennsylvania and was employed in the accounting department of an e-

commerce retailer (hereafter referred to as “Company 1”) located in Paoli, in the Eastern District

of Pennsylvania.

       2.      By virtue of his position with Company 1, defendant CHRISTOPHER MAY had

access to Company 1’s business accounts with PayPal, an online payment processing system,

and had the ability to direct funds in and from Company 1’s PayPal accounts.

       3.      Defendant CHRISTOPHER MAY was not authorized to make transfers of

Company 1’s corporate funds into his personal accounts for any reason.

       4.      The computers and servers utilized by defendant CHRISTOPHER MAY to direct

transfers of funds from Company 1’s accounts were located in the Eastern District of

Pennsylvania. The PayPal servers to which these signals were directed were located in San Jose,

California and/or Scottsdale, Arizona.

                                                    1
            Case 2:20-cr-00458-TJS Document 1 Filed 12/07/20 Page 2 of 6




       5.      From on or about October 9, 2019 through on or about May 26, 2020, in the

Eastern District of Pennsylvania, defendant


                                    CHRISTOPHER MAY

devised and intended to devise a scheme to defraud Company 1 and to obtain money and

property by means of false and fraudulent pretenses, representations and promises.

                                   MANNER AND MEANS

       It was part of the scheme that:

       1.      Defendant CHRISTOPHER MAY carried out regular, unauthorized transfers of

funds from Company 1’s PayPal accounts into defendant MAY’s personal PayPal accounts.

These payments served no legitimate business purpose or interest of Company 1, and defendant

MAY made them in violation of his professional and fiduciary obligations to Company 1.

       2.      In directing these transfers, defendant CHRISTOPHER MAY falsely represented

to PayPal that the transfers were appropriately authorized and were made with the knowledge

and consent of Company 1, the holder of the accounts and owner of the transferred funds.

       3.      In reality, Company 1 was unaware of these unauthorized transfers, and defendant

CHRISTOPHER MAY actively concealed the existence of the transfers from his managers and

colleagues at Company 1.

       4.      Among other things, defendant CHRISTOPHER MAY falsified Company 1’s

bank statements and other records in order conceal the fact that he was stealing money from

Company 1’s PayPal accounts, thereby both hiding and prolonging the fraudulent scheme.




                                               2
                  Case 2:20-cr-00458-TJS Document 1 Filed 12/07/20 Page 3 of 6




             5.      Between October 2019 and May 2020, defendant CHRISTOPHER MAY made at

      least 54 separate unauthorized transfers of funds from Company 1’s PayPal accounts into

      defendant MAY’s personal PayPal accounts, stealing a total of $1,213,500 from Company 1.

             6.      On or about the dates below, in the Eastern District of Pennsylvania, and

      elsewhere, defendant

                                          CHRISTOPHER MAY

      for the purpose of executing the scheme described above, caused to be transmitted by means of

      wire communication in interstate commerce the signals and sounds described below for each

      count, each transmission constituting a separate count:

COUNT        DATE              SENDER                     RECIPIENT               DESCRIPTION

One          October 9, 2020   CHRISTOPHER MAY            PayPal Holdings, Inc.   Instructions to transfer funds
                                                                                  from the PayPal account
                                                                                  associated with Company 1
                                                                                  to the PayPal account
                                                                                  associated with
                                                                                  cmay13x@gmail.com
Two          May 26, 2020      CHRISTOPHER MAY            PayPal Holdings, Inc.   Instructions to transfer funds
                                                                                  from the PayPal account
                                                                                  associated with Company 1
                                                                                  to the PayPal account
                                                                                  associated with
                                                                                  cmay13x@gmail.com


                     All in violation of Title 18, United States Code, Section 1343.




                                                      3
             Case 2:20-cr-00458-TJS Document 1 Filed 12/07/20 Page 4 of 6




                                   NOTICE OF FORFEITURE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

       1.       As a result of the violations of Title 18, United States Code, Sections 1343 and

1349, set forth in this Information, defendant

                                       CHISTOPHER MAY

shall forfeit to the United States of America any property, constituting, or derived from, proceeds

obtained directly or indirectly, as the result of such violation, including, but not limited to

$1,213,500.

       2.       If any of the property subject to forfeiture, as a result of any act or omission of the

defendant:

                a. cannot be located upon the exercise of due diligence;

                b. has been transferred or sold to, or deposited with, a third party;

                c. has been placed beyond the jurisdiction of the Court;

                d. has been substantially diminished in value; or

                e. has been commingled with other property which cannot be divided without

                   difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any other




                                                   4
           Case 2:20-cr-00458-TJS Document 1 Filed 12/07/20 Page 5 of 6




property of the defendant up to the value of the property subject to forfeiture.

       All pursuant to Title 28 United States Code, Section 2461(c) and Title 18, United States

Code, Section 981(a)(1)(C).




                                      /s/Ronald Sarachan (for)
                                      WILLIAM M. McSWAIN
                                      UNITED STATES ATTORNEY




                                                 5
Case 2:20-cr-00458-TJS Document 1 Filed 12/07/20 Page 6 of 6




   No._ _ _ _ _ _ _ _ _ _

               UNITED STATES DISTRICT COURT

                       Eastern District of Pennsylvania

                                  Criminal Division


           THE UNITED STATES OF AMERICA
                                               vs.


                              CHRISTOPHER MAY


                                   INFORMATION

                18 U.S.C. § 1343 (wire fraud – 2 counts)


                                           A true bill.

                    _____________________________________________________________________
                                           Foreman

         Filed in open court this _________________________________day,
               Of ________________________A.D. 20_____________
          __________________________________________________________________________________________
                                             Clerk

                               Bail, $___________________________
